Citation Nr: 1739383	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include conjunctivitis, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  The August 2008 rating decision found that no new and material evidence had been submitted to reopen a previously denied claim for service connection for conjunctivitis, and the September 2009 rating decision denied service connection for conjunctivitis.  

A Board hearing was held in May 2016 before the undersigned at the central office in Washington, D.C., and the transcript is of record.  

In August 2016, the Board found that new and material evidence had been received to reopen the claim for service connection for a bilateral eye disability and remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d). 

The Veteran had a VA eye examination in June 2015.  The examining optometrist diagnosed Salzmann's nodular dystrophy in both eyes, corneal transplant of the left eye with pseudophakia, and dry eyes.  The examiner indicated that Salzmann's nodular degeneration is a disease of uncertain etiology in which there is inflammation of the ocular surface, and that environmental causes may play a role.  The examiner did not opine on the etiology of the dry eyes diagnosis.

In January 2017, the Veteran had a second VA eye examination.  The examining optometrist diagnosed Salzmann corneal degeneration in both eyes, a cataract of the right eye, pseudophakia of the left eye secondary to cataract surgery, and resolved conjunctivitis of both eyes from 1966, and opined on the nature and etiology of the diagnoses.  The examination report was silent as to any mention of a dry eyes diagnosis; however, VA treatment records indicate that the Veteran has a current diagnosis of dry eyes and that he uses eye drops.

The Board therefore finds that the AOJ should ask the June 2015 or January 2017 examiner (or a suitable replacement) to prepare an addendum and opine on whether the Veteran's dry eyes diagnosis is related to his active military service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who conducted the June 2015 VA examination or the examiner who conducted the January 2017 VA eye examination (or if they are no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide an opinion on:

a. Whether it is at least as likely as not (50 percent probability or greater) that any current dry eye(s) diagnosis is related to incident, injury, or event in active service, to include discussion of the Veteran's in-service complaints and diagnoses.

b. Whether it is at least as likely as not that any current dry eye(s) diagnosis is causally related to and/or increased in severity by the Veteran's service-connected diabetes mellitus.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




